Exhibit 10.102
Execution Copy
CONFIDENTIAL TREATMENT REQUESTED
INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS OMITTED AND
IS IDENTIFIED BY THREE ASTERISKS, AS FOLLOWS “***”, AN UNREDACTED VERSION OF
THIS DOCUMENT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION
SECOND AMENDMENT TO LOAN SERVICING AGREEMENT
SECOND AMENDMENT, dated as of October 29, 2009 (this “ Second Amendment”), to
the Loan Servicing Agreement, dated as of May 28, 2008, as amended by the First
Amendment to Loan Servicing Agreement, dated as of February 23, 2009 (such
agreement, as so amended, the “Loan Servicing Agreement”), by and among, on the
one hand, Bosco Credit LLC (“Bosco”), as owner, and Franklin Credit Management
Corporation, as servicer (the “Servicer”).
WHEREAS, Bosco and the Servicer desire to amend the Loan Servicing Agreement in
accordance with the terms hereof.
NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereto hereby agree as follows:
1. Definitions. Any capitalized term used herein and not defined shall have the
meaning assigned to it in the Loan Servicing Agreement, as amended by this
Second Amendment (the Loan Servicing Agreement as amended by this Second
Amendment being called the “Amended Loan Servicing Agreement”) or the Loan
Agreement, dated as of May 28, 2008 (the “Loan Agreement”), among the Borrowers,
the Lenders party thereto, the Administrative Agent, and First City Servicing
Corporation, as Surveillance Agent, as amended.
2. Amendments. Effective on the Second Amendment Effective Date (as defined
below) and subject to the satisfaction of the conditions precedent set forth in
Section 3 below, the parties hereto agree as follows:
2.1 Exhibit D to the Loan Servicing Agreement is amended by deleting Exhibit D
in its entirety and replacing it with Exhibit D to this Second Amendment.
3. Conditions to Effectiveness. The effectiveness of this Second Amendment is
subject to the fulfillment, in a manner satisfactory to the Administrative
Agent, of each of the following conditions precedent (the date such conditions
are fulfilled or waived by the Administrative Agent is hereinafter referred to
as the “Second Amendment Effective Date”):
(a) The representations and warranties of the Servicer and Bosco set forth
herein, in Section 6 of the Loan Servicing Agreement and in each other Loan
Document and certificate or other writing delivered to the Administrative Agent
pursuant hereto on or prior to the Second Amendment Effective Date shall be
correct in all material respects after giving effect to this Second Amendment on
and as of the Second Amendment Effective Date as though made on and as of such
date (except to the extent such representations and warranties expressly relate
to an earlier date), and following the execution of this Second Amendment, no
Default or Event of Default shall have occurred and be continuing on the Second
Amendment Effective Date or would result from this Second Amendment becoming
effective in accordance with its terms;

 





--------------------------------------------------------------------------------



 



(b) Bosco and the Servicer shall have executed this Second Amendment and shall
have received a counterpart to this Second Amendment;
(c) Bosco and the Servicer shall have delivered such other agreements, documents
and instruments as Administrative Agent may otherwise require, all of which
shall be in form and substance satisfactory to Administrative Agent and its
legal counsel;
(d) Bosco shall have reimbursed Administrative Agent and Servicer for all
reasonable legal and other fees incurred by Administrative Agent and Servicer in
connection with the preparation of this Second Amendment; and
(e) All proceedings taken in connection with the transactions contemplated by
this Second Amendment and all documents, instruments and other legal matters
incident thereto shall be satisfactory to Administrative Agent and its counsel.
4. Representations and Warranties. Each of Bosco and the Servicer represents and
warrants as follows:
(a) The execution, delivery and performance by each of Bosco and the Servicer of
this Second Amendment and the performance by each of Bosco and the Servicer of
the Amended Loan Servicing Agreement have been duly authorized by all necessary
action by each of Bosco and the Servicer, and each of Bosco and the Servicer
have all requisite power, authority and legal right to execute, deliver and
perform this Second Amendment and to perform the Amended Loan Servicing
Agreement.
(b) This Second Amendment and the Amended Loan Servicing Agreement are the
legal, valid and binding obligations of each of Bosco and the Servicer,
enforceable against each of Bosco and the Servicer in accordance with the terms
thereof, except as enforcement may be limited by equitable principles
(regardless of whether enforcement is sought in equity or at law) or by
bankruptcy, insolvency, reorganization, moratorium, or similar laws relating to
or limiting creditors’ rights generally.
(c) The representations and warranties contained in Section 6 of the Amended
Loan Servicing Agreement are correct after giving effect to this Second
Amendment on and as of the Second Amendment Effective Date as though made on and
as of the Second Amendment Effective Date (except to the extent such
representations and warranties expressly relate to an earlier date.
(d) As of the date of this Second Amendment, it does not have, and hereby
waives, remises and releases any claims or causes of action of any kind against
the Administrative Agent, any Lender or any of their officers, directors,
employees, agents, attorneys, or representatives, or against any of their
respective predecessors, successors, or assigns relating in any way to any
event, circumstance, action, or omission relative to any of the Loan Documents
or any transaction contemplated thereby, from the beginning of time through the
date of this Second Amendment.

 

2



--------------------------------------------------------------------------------



 



5. Reference to and Effect on Loan Documents.
(a) Upon the effectiveness of this Second Amendment pursuant to Section 3
hereof, on and after the Second Amendment Effective Date, each reference to the
Loan Servicing Agreement or the other Loan Documents shall mean and be a
reference to the Loan Servicing Agreement and the other Loan Documents,
respectively, as amended hereby.
(b) The execution, delivery and effectiveness of this Second Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of the Administrative Agent or the Lenders nor constitute a
waiver of any provision of any of the Loan Documents, or any other documents,
instruments and agreements executed and/or delivered in connection therewith.
6. Miscellaneous.
(a) Continued Effectiveness of the Loan Servicing Agreement. Except as otherwise
expressly provided herein, the Loan Servicing Agreement, as amended hereby, and
the other Loan Documents are, and shall continue to be, in full force and effect
and are hereby ratified and confirmed in all respects, except that on and after
the Second Amendment Effective Date all references in the other Loan Documents
to the “Loan Servicing Agreement”, “thereto”, “thereof”, “thereunder” or words
of like import referring to the Loan Servicing Agreement shall mean the Amended
Loan Servicing Agreement.
(b) Counterparts. This Second Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which shall be deemed to be an original, but all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
this Second Amendment by facsimile or electronic mail shall be equally as
effective as delivery of an original executed counterpart of this Second
Amendment.
(c) Headings. Section headings herein are included for convenience of reference
only and shall not constitute a part of this Second Amendment for any other
purpose.
(d) Costs and Expenses. Bosco agrees to pay on demand all reasonable fees, costs
and expenses (including reasonable legal fees and expenses) of the
Administrative Agent, Servicer and the Lenders in connection with the
preparation, execution and delivery of this Second Amendment.
(e) Amendment as Loan Document. Bosco and the Servicer hereby acknowledge and
agree that this Second Amendment constitutes a “Loan Document” under the Loan
Agreement. Accordingly, it shall be an Event of Default under the Loan Agreement
if any representation or warranty made by Bosco or the Servicer under or in
connection with this Second Amendment shall have been untrue, false or
misleading in any material respect when made.

 

3



--------------------------------------------------------------------------------



 



(f) Governing Law. This Second Amendment shall be governed by the laws of the
State of New York.
(g) Waiver of Jury Trial. THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS SECOND AMENDMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED
HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL
OTHER COMMON LAW OR STATUTORY CLAIMS.
[Remainder of this Page Intentionally Left Blank.]

 

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
executed and delivered as of the date first above written.

            FRANKLIN CREDIT MANAGEMENT CORPORATION
      By:   /s/ Kevin Gildea         Name:   Kevin Gildea        Title:   Chief
Legal Officer     

Signature Page to
Second
Amendment
to Loan Servicing
Agreement

 





--------------------------------------------------------------------------------



 



            BOSCO CREDIT LLC
      By:   /s/ Thomas Axon         Name:   Thomas Axon        Title:   Managing
Member     

Signature Page to
Second
Amendment
to Loan Servicing
Agreement

 





--------------------------------------------------------------------------------



 



         
STATE OF NEW JERSEY
  )    
 
  )   ss:
COUNTY OF HUDSON
  )    

On the 28th day of October, 2009 before me, a Notary Public in and for said
State, personally appeared Kevin Gildea, known to me to be Chief Legal Officer
of Franklin Credit Management Corporation the corporation that executed the
within instrument and also known to me to be the person who executed it on
behalf of said corporation, and acknowledged to me that such corporation
executed the within instrument.
IN WITNESS WHEREOF, I have hereunto set my hand affixed my office seal the day
and year in this certificate first above written.

                  /s/ Donna M. Bonfiglio       Notary Public
      My Commission expires February 25, 2011    

Signature Page to
Second
Amendment
to Loan Servicing
Agreement

 





--------------------------------------------------------------------------------



 



         
STATE OF NEW JERSEY
  )    
 
  )   ss:
COUNTY OF HUDSON
  )    

On the 28th day of October, 2009 before me, a Notary Public in and for said
State, personally appeared Thomas Axon, known to me to be Managing Member of
Bosco Credit LLC the corporation that executed the within instrument and also
known to me to be the person who executed it on behalf of said corporation, and
acknowledged to me that such corporation executed the within instrument.
IN WITNESS WHEREOF, I have hereunto set my hand affixed my office seal the day
and year in this certificate first above written.

                  /s/ Donna M. Bonfiglio       Notary Public
      My Commission expires February 25, 2011    

Signature Page to
Second
Amendment
to Loan Servicing
Agreement

 





--------------------------------------------------------------------------------



 



EXHIBIT D
SERVICING FEE SCHEDULE
AMOUNT OF SERVICING FEE.
In return for services rendered by Franklin Credit for the Owner, Franklin
Credit will be compensated with a monthly servicing fee for each month equal to
the sum of (x) the greater of $50,000 or the amounts determined pursuant to
paragraphs I and II below and (y) any amounts arising under paragraph III below.
Servicing:

  I.   For Mortgage Loans less than 180 days contractually past due, Servicing
Fees:

  a)   Franklin Credit will be paid a monthly servicing fee at a Servicing Fee
Rate equal to (x) the highest daily aggregate outstanding principal balance of
such Mortgage Loans serviced by the Servicer for the previous month), times (y)
***, divided by (z) twelve. Each month the Servicer will retain or receive an
amount equal to such servicing fee.     b)   Franklin Credit will be paid ***,
of the amount of each principal payment indefeasibly collected, in each instance
of the Mortgage Loans serviced by Servicer for the Owner pursuant to the Loan
Servicing Agreement.

  II.   Other Fees

  A.   For Mortgage Loans less than 180 days contractually past due, Ancillary
Fees paid by borrowers to be retained by Franklin Credit (income derived from
Mortgage Loans):

  a.   Subordination fees     b.   Insufficient fund fees     c.   Late Payment
Fees     d.   Prepayment Penalty Fees     e.   Release Fees     f.  
Satisfaction fees     g.   All other incidental fees and charges received by
Franklin Credit

  B.   For all Mortgage Loans, Loan Level Charges:

  a)   Loan Set Up Fee: $*** per Mortgage Loan     b)   Deboarding Fee: $*** per
Mortgage Loan (exclusive of out of pocket transfer related expenses)

  C.   For all Mortgage Loans 180 or more days contractually past due,
Resolution Fees:

  Recovery Collection         (judgments and unsecured loans)   *** of recovered
amount per loan    

  III.   For all Mortgage Loans, Servicing Advances and Door Knock fees:

 

i



--------------------------------------------------------------------------------



 



A. Servicing Advances: Third party charges (e.g., force place insurance, credit
reports, title searches, tax searches, appraisal/ bpo, legal fees, reo
maintenance, taxes, insurance etc.) + Advances reimbursed to Franklin Credit.
B. Face to Face “Door Knock” field contact services: Upon request, at a fee to
be negotiated by the parties in good faith, and subject to the terms and
conditions of a separate written agreement mutually acceptable to the parties.
With respect to subparagraphs A and B, above, the Owner and Servicer agree and
acknowledge that Servicer will not or be required to perform any Face to Face
“Door Knock” field contact services or make any Servicing Advances that
individually or in the aggregate would result in a cost or expense to the Owner
of more than $10,000 per month, without the prior written consent and approval
of the Lenders.
DEFERRAL OF A PORTION OF SERVICING FEE.
To the extent the amounts included in the Servicing Fee by virtue of paragraphs
I and II above for any month exceeds the greater of (x) $50,000 or (y) 10% of
the total cash collected on the Mortgage Loans for such month (the Monthly
Cap”), payment of the excess amount shall be deferred (without accruing interest
during the period of deferral). The cumulative amounts deferred, if any, shall
be paid (i) with the payment of the Servicing Fees for any month in which the
applicable Monthly Cap exceeds the Servicing Fees otherwise payable, up to the
amount of such excess, and (ii) to the extent not previously paid, on the date
on which any of the Notes under the Loan Agreement, is repaid, refinanced,
released, accelerated, or the amounts owing thereunder increased (other than by
accrual or capitalization of interest), provided, however, that if the deferred
Servicing Fees become payable by reason of acceleration of the Notes, the
Lenders’ right to payment under such Notes shall be prior in right of payment to
Servicer’s rights to such deferred Servicing Fees. Any Servicing Fees deferred
prior to the date of this Second Amendment shall be subject to payment in
accordance with the terms of this paragraph.

 

ii